WiNsnow, C. J.
(concurring). I concur in'tbe judgment pronounced in tbis case, but not in some of tbe propositions of tbe opinion. At tbe outset I may properly say that tbe justices wbo participated in tbe decision of tbis case realized from tbe beginning its great importance to tbe state and to tbe people at large, as well as tbe great desirability that a result be reached wbicb should speak with tbe authority of unanimity. Tbe efforts to reach that result have been earnest and continuous on tbe part of all since tbe day of. final submission. Necessarily there have been concessions made by all. I am not withdrawing any of them now. I bad hoped that tbe opinion of tbe court would be so phrased that I should be able to 'let tbe case pass without further writing, but, as it stands, I feel compelled in justice to myself to state certain respects in wbicb I differ radically from tbe lines of reasoning in tbe opinion, while not disagreeing with tbe judgment itself.
I agree without discussion to tbe propositions (1) that tbe constitutional amendment was not passed because not agreed to by tbe Assembly at tbe second session; (2) that the contract in question is void because tbe debt limit of tbe state bad already been exceeded by borrowing from tbe trust funds of tbe state; (3) that tbe school funds of tbe state should be made good so far as possible by an accounting and tbe enforcement of a lien in favor of such trust funds on tbe lands included in the contract in question and tbe other contracts similar thereto ; (4) that tbe division of tbe swamp lands made under tbe act of 1865, by wbicb certain of them were set apart for normal school purposes and tbe balance for drainage purposes, fixed upon tbe lands set apart for school purposes a trust to tbe extent that “all moneys arising” from them must become part of tbe school funds under sec. 2 of art. X of tbe constitution; (5) that such lands, however, did not become “school” *158or “university” lands witbin tbe meaning of 'sec. 7 of said art. X, and bence were not placed by tbe constitution under tbe exclusive control of tbe commissioners of school and university lands; (6) that said lands remain within tbe control of tbe legislature, which may sell them or withdraw them from sale as seems at any time best for tbe purposes of tbe trust, always provided that tbe moneys arising from them; whether resulting from sale of tbe land or sale of tbe timber thereon, go into tbe school funds of tbe state; (7) that these trust lands may be reforested after approved methods and conserved from fire and additional lands necessary to make reasonably complete forest areas purchased with trust funds, which lands will then become part of tbe trust fund lands, and that timber may be sold therefrom subject only to tbe proviso that the “moneys arising” be turned into the school fund. With considerable doubt I also yield assent to the holding that ch. 491 of the Laws of 1907 and ch. 740 of the Laws of 1913, referring to the acquisition by the state of tax titles held by counties, and the taxation of forest reserve lands, are invalid. My mind is not clear enough on this subject to justify me in disagreeing with the unanimous convictions of my brethren.
My difficulty with the opinion, stated in a general way, is this: it so limits and circumscribes the powers of the state with regard to afforestation and reforestation that it leaves little more than a shell behind. At least this is the way the opinion impresses me and the way I think it will be generally understood.
- There are three general,propositions which I think should be stated in this case clearly and fully, without hedging them about with limitations, qualifications, and provisos which render them practically useless, and those propositions are as follows:
First, the acquisition, preservation, and scientific care of forests and forest areas by the state, as well as the sale of timber therefrom for gain in accordance with the well understood can*159ons of forest culture, is pre-eminently a public purpose. It ■would be a mere affectation of learning to dwell upon the value to a state of great forest areas. That bas been established long since and is not open to question. The lamentable results wbicb have followed the cutting of forests over large areas, the serious effects of such cutting upon climate, rainfall, preservation of the soil from erosion, regularity of river flow, and other highly important things which go to make up the welfare of the state, are matters of history. They need not be descanted upon.
Second, being a public purpose of the first rank in importance, there can he no question of the power of the state to levy taxes for the accomplishment of the purpose. The power of taxation exists for every public purpose unless some constitutional prohibition, either federal or state, has taken it away. I find no such prohibition. I confess my inability to understand the reasoning which finds it in that clause of the constitution which commands the legislature to levy an annual tax to defray the estimated expenses of the state. The power of taxation is one of the necessary attributes of sovereignty. To say that because the constitution makers thought best to make a specific provision that taxes should be levied for certain purposes they intended thereby to interdict taxation for all other public purposes is to my mind unthinkable. Besides, if afforestation and reforestation be public purposes, then the moneys spent in carrying them on are necessarily and properly ex-, penses of the state and come within the constitutional command. The expenses of a state include the moneys which it spends in carrying out the public purposes which the legislative judgment directs to be carried out.
Thirds afforestation and reforestation of large areas are not “works of internal improvement” within the meaning of the constitution. In stating the proposition I accept the definition given in the case of State ex rel. Jones v. Froehlich, 115 Wis. 32, 91 N. W. 115. It was there said that the term in-*160eludes “those things which ordinarily might in human experience he expected to he undertaken for profit or benefit to the property interests of private promoters, as distinguished from those other things which primarily and preponderantly merely facilitate the essential functions of government.” In the same opinion it was said, in substance, that this classification does not exclude the possibility that some of the dominant characteristics of one class may be present but, of course, not dominantly in illustrations of the other class.
Now I affirm that it is not to be expected in the light of human experience in this land at least, that the establishment and conservation of great forest areas for the public good should be undertaken by private enterprise, and I also affirm my belief, as previously stated, that such work is pre-emi-nently a public work, and hence one of the essential functions of government. It has not been recognized as such until recently perhaps, but that is merely because the conditions which make it such have only recently arisen and become acute. So in my judgment every act which is necessary to be done in successfully carrying on afforestation and reforestation, including the purchasing of the necessary lands, may properly be done by the state. My original opinion was that this might properly include the erection of sawmills and the manufacture of lumber out of the timber which under the rules of scientific forestry ought to be cut, but I yielded my opinion on this point, and I stand by the concession. I do think, however, that it covers every necessary and proper act up to and including the sale to third persons of standing timber which ought to be cut.
I have not desired to argue out these propositions, but only to state them.